396 U.S. 116 (1969)
UNITED FUEL GAS CO.
v.
HADEN, TAX COMMISSIONER OF WEST VIRGINIA.
No. 617.
Supreme Court of United States.
Decided December 8, 1969.
APPEAL FROM THE SUPREME COURT OF APPEALS OF WEST VIRGINIA.
C. E. Goodwin for appellant.
Chauncey H. Browning, Jr., Attorney General of West Virginia, and William F. Carroll, Assistant Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.